DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 16-30) in the reply filed on 08/27/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

In view of Applicant’s amendments, Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of claim 16, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Labno in view of Fornai as applied below. Claims 31-32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. 

Withdrawn process claims will only be eligible for rejoinder if: (1) they include all the (positively recited structural) limitations of an allowable apparatus claim; and (2) they comply with all requirements of 35 U.S.C. 101, 102, 103, and 112.

Status of Claims
Claims 16-32 are pending in the application with claims 31-32 withdrawn. Claims 16-30 are examined herein.

Claim Objections
Claim 16 is objected to because of the following informalities: “the probe flow, a liquid-tapping line” should recite “the probe flow, and a liquid-tapping line.” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 21-22 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 21 recites “a number of filter units is switched into the venting line.” It is unclear from this phrase what “is switched” is intended to mean. Are the filter units provided in or along the venting line?

Claim 21 recites the phrase “the branch”, and claim 22 recites the phrases “the branch” and “the junction”. There is insufficient antecedent basis for these phrases in the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 16-18, 21, 27, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 5,267,282 (“Labno”) (cited via IDS dated 08/13/2020) in view of US Patent No. 7,147,692 (“Fornai”).

Regarding claim 16, Labno discloses (see Fig. 1) a nuclear facility comprising:
a containment (1);
a venting system associated with the containment including a venting line (2) connected to the containment;
an emission-monitoring system comprising:
	a sampling line (7) for a probe flow, the sampling line branching from the venting line and leading into a sample container (8),
	a return line (9) leading from the sample container to the venting line and a liquid-tapping line (13) leading from the sample container to an analyzing unit (14). 

Labno does not disclose the sample container includes a wet scrubber and an ionization separator. Fornai discloses (see Fig. 4) a system for treating fluids comprising 

Regarding claim 17, Labno in view of Fornai discloses the nuclear facility of claim 16. Fornai further discloses wherein the wet scrubber is in a lower part of the sample container and the ionization separator is thereabove in an upper part of the sample container (Fig. 4).

Regarding claim 18, Labno in view of Fornai discloses the nuclear facility of claim 16. Fornai further suggests the wet scrubber may be a venturi scrubber (3:6-24). A POSA would have been motivated to use a venturi scrubber because Fornai teaches these types of scrubbers are specifically suitable for bringing fluid in contact with the scrubbing liquid (3:6-24). 

Regarding claim 21, as best understood, Labno in view of Fornai discloses the nuclear facility of claim 16. Labno further discloses the facility further comprising a number of filter units (3, 27, 28) on the venting line, wherein the branch of the sampling line from the venting line is located downstream of the filter units (Fig. 1).

Regarding claim 27, Labno in view of Fornai discloses the nuclear facility of claim 16. Labno further discloses wherein the liquid-tapping line merges into a downstream of the analyzing unit, the liquid-return line leading into the sample container (Fig. 1).

Regarding claim 30, Labno in view of Fornai discloses the nuclear facility of claim 16. Labno further discloses wherein the nuclear facility is a nuclear power plant (Abstract, Fig. 1). 

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labno in view of Fornai as applied to claim 18 above, and further in view of US Patent No. 4,873,050 (“Eckardt-050”).

Regarding claim 19, Labno in view of Fornai discloses the nuclear facility of claim 18, but does not disclose the venturi scrubber includes a venturi tube. 

Eckardt-050 discloses (see Figs. 1, 8) an emission venting and treatment system for a nuclear facility (1) comprising a venturi scrubber (60) which includes venturi tubes (63) completely immersed in a scrubbing liquid (17). Eckardt-050 discloses this allows for small dimensions of the scrubber vessel (6:49-57), and can enhance cleaning (1:60-63). A POSA would have found it obvious to further modify the facility of Labno to include the venturi tubes of Eckardt-050 for the benefits thereof. Thus, further .  

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labno in view of Fornai, as applied to claim 16 above, and further in view of “Modelling Particulate Removal in Tubular Wet Electrostatic Precipitators Using a Modified Drift Flux Model” (“Ramechecandane”).

Regarding claim 20, Labno in view of Fornai discloses the nuclear facility of claim 16, but does not disclose the ionization separator including a spraying electrode and a depositing electrode.

Ramechecandane discloses (see Fig. 3 (p. 251)) an ionization separator for fluid treatment including a spraying electrode (“discharge wire”) arranged in a gas chamber and a depositing electrode (“collecting electrode”) formed by a wall of the container. Ramechecandane discloses the separator design “incorporates the best features of both the single-stage and two-stage ESPs” (p. 244). It would have been obvious to a POSA to further modify the ionization separator of Labno in view of the teachings of Ramechecandane for the benefits thereof. Furthermore, Fornai discloses that the ionization separator (to which Labno was modified with above) “can be fitted with virtually any type of known ESP” (Fornai, 5:21-25). Thus, further modification of Labno’s ionization separator in view of Ramechecandane’s teachings to optimize the separator would have been obvious to a POSA.  
Claim 22, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Labno in view of Fornai, as applied to claim 16 above, and further in view of US Publication No. 2016/0118149 (“Hill”) (cited via IDS dated 08/13/2020).

Regarding claim 22, Labno in view of Fornai discloses the nuclear facility of claim 16, but does not disclose a throttle provided into the venting line.

Hill discloses (see Fig. 1) an emission venting and treatment system for a nuclear facility (4) comprising a venting line (8), a line (80) branching from the venting line, a return line (90), and a throttle (72) provided in the venting line, between the line branching from the venting line and the junction of the return line into the venting line. Hill discloses the throttle controls the pressure within the venting line and allows for passive drying of the fluid flow ([0044]-[0045]). A POSA would have been motivated to modify the venting line of Labno to include the throttle as taught by Hill for the benefits thereof. Thus, further modification of Labno’s venting line to include a throttle in order to dry and control the pressure of the gasses in the venting line, as taught by Hill, would have been obvious to a POSA. 

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labno in view of Fornai, as applied to claim 16 above, and further in view of US Patent No. 5,473,647 (“Eckardt-647”).

Regarding claims 23 and 24, Labno in view of Fornai discloses the nuclear facility of claim 16, but does not disclose a throttle arranged in the return line.

Eckardt-647 discloses (see Fig. 1) an emission treatment and sampling system for a nuclear facility (1) and further discloses a line comprising a throttle (34) configured for a supercritical approach flow (5:49-55). Eckardt-647 discloses the throttle allows for a constant volume flow without additional throughput regulating means (5:49-55). A POSA would have found it obvious to include the throttle of Eckardt-647 in the facility of Labno for the benefits thereof. Thus, further modification of Labno’s return line to include a throttle in order to remove the need for additional flow regulating means, as taught by Eckardt-647, would have been obvious to a POSA.  

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labno in view of Fornai, as applied to claim 27 above, and further in view of US Publication No. 2012/0051488 (“Eckardt-488”).

Regarding claim 28, Labno in view of Fornai discloses the nuclear facility of claim 27, but does not disclose the feed line as claimed.

Eckardt-488 discloses (see Figs. 1-2) an emission venting and treatment system for a nuclear facility (4) and further discloses a sample container (52) comprising a filter (16) and further discloses a branch line (102) forming a feed line (96) for a spraying system (130) arranged in the sample container for backwashing the components of the . 

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Labno in view of Fornai, as applied to claim 16 above, and further in view of US Publication No. 2018/0072592 (“Mertz”).

Regarding claim 29, Labno in view of Fornai discloses the nuclear facility of claim 16, but does not disclose a further sample container in series relation.

Mertz discloses (see Figs. 2-3) a fluid treatment system for a nuclear facility comprising multiple filtering containers (100a, 100b) connected in series. Mertz discloses this series arrangement protects against premature leakage or exhaustion of the first filter in the series. Further, mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.40. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Thus, further modification of 

Objection to the Abstract
The Abstract of the disclosure (which contains 164 words) is objected to because it exceeds 150 words. The Abstract should include the technical disclosure of the improvement. Correction is required. See MPEP § 608.01(b).  

Allowable Subject Matter
Claims 25-26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: the prior art of record does not teach or suggest the arrangement of a gas-probe line relative to the return line, throttle, and analyzing unit as recited in claim 25.

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                                                                                                                                                                        
/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646